                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                    )
                                             )
       v.                                    )          CR 119-037
                                             )
GEORGE EUGENE SMITH                         )
                                        _________

                                        ORDER
                                        _________

       Counsel have advised the Court all pretrial motions have been satisfied or otherwise

resolved. (See doc. no. 25.) Therefore, a motions hearing is not necessary, and the pending

motions are MOOT. (Doc. nos. 10-18.)

       SO ORDERED this 13th day of May, 2019, at Augusta, Georgia.
